UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-7274


CARROLL GAYLORD,

                Plaintiff - Appellant,

          v.

MICHAEL J. STOUFFER, Commissioner; CORIZON, INC., f/k/a
C.M.S., Medical Care Provider; BOBBY SHEARIN, Warden,
N.B.C.I.; MD COLIN OTTEY, Dr., N.B.C.I.; GREGG FLURY, P.A.,
N.B.C.I.; D. ADAMS, Head Nurse; MONICA METHENY, RN; STEVEN
BRAY, RN; AUTUMN DURST, RN; TIMBELIE ADAMS, RN; WILLIAM
BEEMAN, RN; BREANNA BROWN, RN, N.B.C.I.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:12-cv-02477-DKC)


Submitted:   December 20, 2013            Decided:   January 15, 2014


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carroll Gaylord, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland; Patricia H.
Beall, MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson,
Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Carroll   Gaylord    appeals       the   district    court’s   orders

granting    summary   judgment      to       Defendants   on     his   claims   of

deliberate indifference to his serious medical needs under 42

U.S.C. § 1983 (2006), and denying his motion filed pursuant to

Fed. R. Civ. P. 59(e).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       Gaylord v. Stouffer, No. 8:12-cv-02477-

DKC (D. Md. June 12, 2013; July 11, 2013).                  We deny Gaylord’s

motions    to   appoint   counsel    and      dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                         2